 


109 HR 4773 IH: Preparing Excellent Teachers Act of 2006
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4773 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Emanuel introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to make grants to States and local educational agencies to establish teacher mentoring programs. 
 
 
1.Short titleThis Act may be cited as the Preparing Excellent Teachers Act of 2006. 
2.FindingsCongress finds the following: 
(1)The shortage of qualified teachers in the United States has reached critical levels.  
(2)Education experts predict that over the next decade, the United States will need more than 2 million new teachers.  
(3)In urban districts, nearly 50 percent of new teachers leave teaching during their first five years. 
(4)These numbers have a direct impact on the quality of the education of the children of the United States. 
3.Grants for teacher mentoring programs 
(a)Authority to make grantsThe Secretary of Education may make grants in accordance with subsections (d) and (e) to States and local educational agencies to assist such States and agencies, in cooperation with universities and colleges in accordance with subsection (b), to establish and support teacher mentoring programs in schools for the purpose of attracting and training teachers of exceptional ability who are mid-career professionals or recent college graduates. 
(b)Eligibility to participate in programTo be eligible to participate in a teacher mentoring program under this section, a mid-career professional or recent college graduate shall be enrolled in a masters degree program in education or teaching in a university or college that— 
(1)has entered into a written agreement relating to such program with the State or local educational agency that is the recipient of a grant under this section; 
(2)is located in such State or local educational agency; and 
(3)is accredited by the Council of Higher Education Accreditation and the accrediting agency in the State, if any. 
(c)Practical experience 
(1)In generalA mid-career professional or recent college graduate who participates in a teacher mentoring program shall, under the supervision of an experienced mentor teacher, complete not fewer than ten months teaching a class containing not more than 30 students and not fewer than 10 students in a school chosen by the State or local educational agency that is the recipient of a grant under this section. 
(2)Experienced mentor teacher definedIn this subsection, the term experienced mentor teacher means a teacher who— 
(A)has at least five years teaching experience teaching in a school in the State or local educational agency that is the recipient of a grant under this section; and 
(B)has a masters degree in education or teaching. 
(d)Teacher certificationAs a condition of receiving a grant under this section, a university or college shall award to a mid-career professional or recent college graduate who successfully completes a teacher mentoring program a teacher certification that is valid in the State or local educational agency in which such university or college is located. 
(e)Amount, number, and distribution of grants 
(1)AmountA grant under this section shall be in an amount that is 50 percent of the cost of establishing and supporting a teacher mentoring program in a State or local educational agency, but such grant may not exceed $2,500,000. 
(2)NumberThe Secretary may not make more than ten such grants each fiscal year, beginning with fiscal year 2007. 
(3)DistributionA State or local educational agency may receive not more than two grants each fiscal year. 
(f)Duration of programA teacher mentoring program under this section shall be for a period of one academic year. 
(g)Agreement with teachers for placement in a schoolA mid-career professional or recent college graduate who successfully completes a teacher mentoring program under this section shall agree in writing to placement as a teacher in a school chosen by the State or local educational agency. Such placement shall be for a period of five academic years beginning with the academic year that begins after the successful completion by such professional or graduate in the teacher mentoring program. 
(h)ApplicationTo receive a grant under this section, a State or local educational agency shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may prescribe. 
(i)Competitive basis for selectionThe Secretary shall award grants to States and local educational agencies on a competitive basis. 
(j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $25,000,000 for each of fiscal years 2007 through 2011 to carry out this section. Amounts appropriated are authorized to remain available until expended, and may be used by the Secretary to make additional grants, in accordance with this section, in a fiscal year beginning with fiscal year 2012. 
 
